DETAILED ACTION
Claim(s) 1-15 as filed 6/01/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estes (US Patent 6240680).
Regarding Claim 1, Estes discloses a pivotable downspout extension system (abstract) comprising: an adapter (Figure 3b especially; first end 27 defines an adapter which receives the reduced end 32 of the downspout 15’) coupleable to a fixed-position downspout 15’; a bucket (flexible member 25 with connected member 35 together are seen to be readable as a “bucket”, at least because this structure is capable of filling 25 is corrugated and includes flexibility and therefore forms an integral hinge between the main portion of 25 and the adapter or first end 27; this hinge connection is shown between the relative positions shown in Figures 1 and 2), comprising a front portion (front portion farther from the downspout as shown in the annotated figure below) and a rear portion (rear portion closer to the downspout as shown in the annotated figure below), the front portion comprising a plurality of chambers and the rear portion comprising a plurality of chambers (the member 25 is corrugated and the shape changes defined by the corrugations are seen to form a plurality of chambers at the front and rear portions as shown in the annotated figure below); and an extension arm 42 coupled to the bucket and lowerable as water fills the bucket (as 25 and 35 fill with water, the extension arm is lowered; col. 3, lines 48-56; element 35 is seen to be readable as part of the bucket as described above).

    PNG
    media_image1.png
    478
    504
    media_image1.png
    Greyscale

Regarding Claim 6, Estes is seen as further disclosing the plurality of chambers of the rear portion comprise a weight chamber and a first air chamber (the chambers described above are capable of holding weight and air; it is noted that the claims do not positively recite a weight as part of the system).
Regarding Claim 7, Estes is seen as further disclosing the plurality of chambers of the front portion comprise a water chamber and a second air chamber (the chambers described above are capable of holding water and air).
Regarding Claim 9, Estes further discloses the front portion further comprises an extension arm receiving portion (the end of the front portion which includes 35 includes an end that receives collar 48
Regarding Claim 15, Estes discloses a pivotable downspout extension system (abstract) comprising: a weighted bucket (flexible member 25 with connected member 35 together are seen to be readable as a “weighted bucket”, at least because the structure is capable of filling with water and has at least some weight), hingedly coupleable to a fixed downspout (member 25 is corrugated and includes flexibility and therefore forms an integral hinge between the main portion of 25 and the adapter or first end 27 coupled to fixed downspout 15’; this hinge connection is shown between the relative positions shown in Figures 1 and 2); and an extension arm 42 coupled to the weighted bucket (via collar 48); wherein when water exceeds a threshold amount in the weighted bucket, the weighted bucket and the extension arm pivot (as 25 and 35 fill with water, the extension arm is lowered; col. 3, lines 48-56; element 35 is seen to be readable as part of the weighted bucket as described above), allowing the water to drain from the bucket via the extension arm 42 (as shown in Figure 2); and when water does not exceed the threshold amount in the weighted bucket, the weighted bucket and the extension arm remain substantially vertical (as shown in Figure 1; the device remains in this position due to the spring 60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes (US Patent 6240680) in view of Johnson (US Patent 6024127).
Regarding Claim 2, Estes does not disclose the adapter comprises a downspout aperture for coupling the adapter to the fixed position downspout (instead Estes discloses the upper end or adapter 27 forms the male component of the coupling).
Johnson teaches a down spout adapter 12 and further teaches the adapter 12 comprises a downspout aperture (aperture at the upper end receiving down spout 18 as shown in Figure 1) for coupling the adapter to a fixed position downspout 18.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Estes such that the adapter 
Regarding Claim 3, Estes does not disclose the adapter further comprises a removably attachable sidewall, a fixed sidewall, a front wall, and a rear wall.
Johnson teaches a down spout adapter 12 and further teaches the adapter further comprises a removably attachable sidewall (door 16 forms a removably attachable sidewall), a fixed sidewall 12UB, a front wall 12UL, and a rear wall 12UR.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Estes such that the adapter comprises a removable sidewall and three fixed walls as taught by Johnson for the purpose of allowing a user to easily clean out the adapter.
Regarding Claim 4, Estes in view of Johnson is seen as further disclosing the front wall (for the purpose of this claim, the downwardly facing wall of the device shown by Johnson as shown in Figures 4 and 5 is seen to be readable as the front wall; it is noted that the claim does not define other relative orientations and therefore the lower wall having the aperture into 14C is readable as the front wall and the upper wall having the aperture to receive the downspout is readable as the rear wall) comprises a water aperture for releasing water through the adapter (i.e. from 14C as shown by Johnson).
Allowable Subject Matter
Claims 10-14 are allowed.
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gleason (US Patent 9506251) teaches an automatic downspout including a hinged bucket 62 and Ellis (US Patent Application 2017/0081857) teaches an automatic downspout including a hinged bucket 54.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753